Case 1:20-mc-00212-AJN Document 5-17 Filed 05/21/20 Page 1 of 4




         EXHIBIT 17
5/19/2020                                                 Exhibit Filed 05/21/20 Page 2 of 4
                         Case 1:20-mc-00212-AJN Document 5-17
  EX-8.1 3 exhibit8-1subsidiaries.htm EXHIBIT 8.1

                                                                                                                                                Exhibit 8.1

  List of subsidiary companies
  At 31 December 2019

  The principal operating subsidiary companies of the Rio Tinto Group are listed in Note 33 to the 2019 Financial statements. The
  principal intermediate holding companies and group finance companies are as follows:
                                                                                                                                 Proportion of
  Company and country of incorporation             Principal activities                                   Class of shares held      class held Group interest
                                                                                                                                           %              %
  Australia
  Australian Coal Holdings Pty. Limited            Holding company                                             AUD A shares               100            100
  Hamersley Holdings Limited                       Holding company                                        AUD Ordinary shares             100            100
  North IOC Holdings Pty Ltd                       Holding company                                        AUD Ordinary shares             100            100
  North Limited                                    Holding company                                        AUD Ordinary shares             100            100
  Pacific Aluminium Pty. Limited                   Holding company                                        AUD Ordinary shares             100            100
  Peko-Wallsend Pty Ltd                            Holding company                                        AUD Ordinary shares             100            100
  Rio Tinto Finance Limited                        Finance company                                        AUD Ordinary shares             100            100
  Rio Tinto Finance (USA) Limited                  Finance company                                        AUD Ordinary shares             100            100
  Rio Tinto Investments One Pty Limited            Holding company                                        AUD Ordinary shares             100            100
  Rio Tinto Investments Two Pty Limited            Holding company                                        AUD Ordinary shares             100            100
  Robe River Limited                               Holding company                                        AUD Ordinary shares             100            100


  Bermuda
  North IOC (Bermuda) Holdings Limited             Holding company                                     US$1.00 Ordinary shares            100            100
  North IOC (Bermuda) Limited                      Holding company                                     US$1.00 Ordinary shares            100            100
                                                                                                US$100,000.00 Preferred shares            100            100
                                                                          US$143.64 Class A Ordinary shares (US$143.64126903)             100            100
  QIT Madagascar Minerals Ltd.                     Holding company                                     US$1.00 Ordinary shares            100            100


  Canada
  46117 Yukon Inc.                                 Holding company                                        CAD Common shares               100            100
                                                                                                          CAD Preferred shares            100            100
  535630 Yukon Inc.                                Holding company                                        CAD Common shares               100            100
                                                                                                          CAD Preferred shares            100            100
  7999674 Canada Inc.                              Holding company                                        CAD Common shares               100            100
  Rio Tinto Canada Inc                             Holding company                                         CAD Class B shares             100            100
                                                                                                           CAD Class C shares             100            100
                                                                                                           CAD Class D shares             100            100
                                                                                                            CAD Class J shares            100            100
                                                                                                           CAD Class K shares             100            100
  Rio Tinto Diamonds and Minerals Canada Holdings
  Inc.                                            Holding company                                          CAD Class A shares             100            100
                                                                                                           CAD Class B shares             100            100
                                                                                                           CAD Class C shares             100            100
                                                                                                 CAD Class P1 Preferred shares            100            100


  Netherlands
  Rio Tinto Eastern Investments B.V.               Holding company                                     €453.78 Ordinary shares            100            100


  South Africa
  Richards Bay Mining Holdings (Proprietary) Limited Holding company                                ZAR1.00 A Ordinary shares             100            100
                                                                                                    ZAR1.00 B Ordinary shares             100            100
  Richards Bay Titanium Holdings (Proprietary)     Holding company                                  ZAR1.00 A Ordinary shares             100            100
  Limited
https://www.sec.gov/Archives/edgar/data/863064/000162828020002536/exhibit8-1subsidiaries.htm                                                                1/3
5/19/2020                                               Exhibit Filed 05/21/20 Page 3 of 4
                       Case 1:20-mc-00212-AJN Document 5-17
                                                                                               ZAR1.00 B Ordinary shares    100   100


  United Kingdom
  Rio Tinto European Holdings Limited           Holding company                                     £1.00 Ordinary shares   100   100




https://www.sec.gov/Archives/edgar/data/863064/000162828020002536/exhibit8-1subsidiaries.htm                                        2/3
5/19/2020                                                  Exhibit Filed 05/21/20 Page 4 of 4
                          Case 1:20-mc-00212-AJN Document 5-17


                                                                                                                                Exhibit 8.1


  Rio Tinto Finance plc                         Finance company                                   £1.00 Ordinary shares   100          100
                                                                                               US$1.00 Ordinary shares    100          100
  Rio Tinto Finance (USA) plc                   Finance company                                  £1.00 Ordinary shares    100          100
  Rio Tinto International Holdings Limited      Holding company                                  £1.00 Ordinary shares    100          100
  Rio Tinto Simfer UK Limited                   Holding company                                US$1.00 Ordinary shares    100          100
  Rio Tinto Western Holdings Limited            Holding company                                  £1.00 Ordinary shares    100          100
                                                                                               US$1.00 Ordinary shares    100          100


  United States of America
  Rio Tinto America Holdings Inc.               Holding company                        US$0.01 Class A Common shares      100          100
                                                                                     US$100.00 Series A Preferred Stock   100          100
  Rio Tinto America Inc.                        Holding company                             US$100.00 Common shares       100          100
  Rio Tinto Minerals Inc.                       Holding company                               US$0.01 Common shares       100          100
  Kennecott Holdings Corporation                Holding company                               US$0.01 Common shares       100          100




https://www.sec.gov/Archives/edgar/data/863064/000162828020002536/exhibit8-1subsidiaries.htm                                              3/3
